Name: Commission Regulation (EC) No 1144/98 of 2 June 1998 laying down, for the period 1 July 1998 to 30 June 1999, detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries
 Type: Regulation
 Subject Matter: EU finance;  trade;  means of agricultural production;  tariff policy;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 159/22 3. 6. 98 COMMISSION REGULATION (EC) No 1144/98 of 2 June 1998 laying down, for the period 1 July 1998 to 30 June 1999, detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto- nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia- tions (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof, Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto- nomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithu- ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (3), and in particular Article 5 thereof, Whereas Regulations (EC) No 3066/95 and (EC) No 1926/96 provide for the opening, for the period 1 July 1998 to 30 June 1999, of a tariff quota for 178 000 live bovine animals weighing 80 kilograms or less originating in Hungary, Poland, the Czech Republic, Slovakia, Romania, Bulgaria, Estonia, Latvia and Lithuania and benefiting from an 80 % reduction in the rate of customs duties; whereas management measures should be laid down relating to the importation of these animals; Whereas experience shows that limiting imports can give rise to speculative import applications; whereas, in order to guarantee that the planned measures function correctly, most of the quantities available should be reserved for so-called traditional importers of live bovine animals; whereas in certain cases administrative errors by the competent national body threaten to restrict access by traders to this part of the quota; whereas there should be provision to correct any harm caused; Whereas, so as not to introduce rigidity into trade rela- tions in the sector, a second allocation should be made available for traders able to show that they are carrying out a genuine activity involving trade in a significant number of animals; whereas, in consideration of this and in order to ensure efficient management, a minimum of 100 animals should be required to have been exported and/or imported during 1997 by the operators concerned; whereas a batch of 100 animals in principle constitutes a normal load; whereas experience has shown that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered real and viable; Whereas verification of these criteria requires all applica- tions from the same trader to be submitted in the Member State where the trader is registered for VAT purposes; Whereas, so as to avoid speculation, access to the quota should be denied to traders no longer carrying out an activity in the beef and veal sector on 1 June 1998; Whereas, to ensure orderly importation of the quantities laid down for the period 1 July 1998 to 30 June 1999, the issue of the licences should be staggered over the year of import; Whereas the arrangements should be managed using import licences; whereas, to this end, rules should be laid down on the submission of applications and the informa- tion to be given on applications and licences, where necessary by derogation from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 1044/98 (5), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (6), as last amended by Regulation (EC) No 759/98 (7); whereas, moreover, it should be stipulated that licences are to be issued following a reflection period and where necessary with a fixed percentage reduction applied; (1) OJ L 328, 30. 12. 1995, p. 31. (2) OJ L 216, 8. 8. 1997, p. 1. (3) OJ L 254, 8. 10. 1996, p. 1. (4) OJ L 331, 2. 12. 1988, p. 1. (5) OJ L 149, 20. 5. 1998, p. 11. (6) OJ L 143, 27. 6. 1995, p. 35. (7) OJ L 105, 4. 4. 1998, p. 7. ¬ ¬EN Official Journal of the European Communities L 159/233. 6. 98 Whereas provision should be made for imported animals to be identified in accordance with Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 With the exception of imports under the tariff quotas for the importation of 169 000 young male bovine animals for fattening and 153 000 live bovine animals weighing between 80 and 300 kilograms, imports into the Com- munity of live bovine animals falling within CN codes 0102 90 05, 0102 90 21, 0102 90 29, 0102 90 41 and 0102 90 49 and referred to in Article 1(1)(a) of Council Regulation (EEC) No 805/68 (2), originating in the coun- tries listed in Annex I, shall be subject to the manage- ment measures laid down in this Regulation. Article 2 1. Import licences under this Regulation may be issued for the period 1 July 1998 to 30 June 1999 only for 178 000 animals falling within CN code 0102 90 05 ori- ginating in the countries listed in Annex I. The quota shall have the serial number 09.4598. 2. For those animals, the ad valorem duty and the specific duties fixed in the Common Customs Tariff (CCT) shall be reduced by 80 %. 3. The quantity referred to in paragraph 1 shall be divided into two parts, as follows: (a) the first part, equal to 70 %, i.e. 124 600 head, shall be allocated among importers who can furnish proof of having imported animals falling within CN code 0102 90 05 during 1995, 1996 or 1997 in the context of the regulations referred to in Annex II. Without prejudice to the first subparagraph, the Member States may accept as the reference quantity import rights for the year of import which were not allocated because of an administrative error by the competent national body; (b) the second part, equal to 30 %, i.e. 53 400 head, shall be allocated among traders who can furnish proof of having imported and/or exported during 1997 at least 100 live bovine animals falling within CN code 0102 90 apart from those under (a). Traders must be registered for VAT purposes in a Member State. 4. The 124 600 head shall be allocated on the basis of applications for import rights among the eligible im- porters in proportion to their imports of animals within the meaning of paragraph 3(a) during 1995, 1996 and 1997 proven in accordance with paragraph 6. 5. The 53 400 head shall be allocated among the eligible traders in proportion to the quantities applied for proven in accordance with paragraph 6. 6. Proof of import and export shall be provided exclu- sively by means of the customs document of release for free circulation or the export document duly stamped by the customs authorities. Member States may accept copies of the abovementioned documents duly certified by the issuing authority where the applicant can prove to the satisfaction of the compe- tent authority that he was not able to obtain the original documents. Article 3 1. Traders who on 1 June 1998 were no longer engaged in any activity in the beef and veal sector shall not qualify for the allocation pursuant to Article 2(3)(a). 2. Any company formed by the merger of companies each having rights pursuant to Article 2(4) shall enjoy the same rights as the companies from which it was formed. Article 4 1. Applications for import rights may be presented only in the Member State in which the applicant is regis- tered within the meaning of Article 2(3). 2. For the purposes of Article 2(3)(a), traders shall present applications for import rights to the competent authorities together with the proof referred to in Article 2(6) by 18 June 1998 at the latest. After verification of the documents presented, Member States shall forward to the Commission, by 30 June 1998 at the latest, the list of traders who meet the acceptance conditions, showing in particular their names and addresses and the number of eligible animals imported during each of the reference years. (1) OJ L 117, 7. 5. 1997, p. 1. (2) OJ L 148, 28. 6. 1968, p. 24. ¬ ¬EN Official Journal of the European CommunitiesL 159/24 3. 6. 98 3. For the purposes of Article 2(3)(b), applications for import rights, together with the proof referred to in Article 2(6), must be lodged by traders by 18 June 1998 at the latest. Only one application may be lodged by each applicant. Where the same applicant lodges more than one applica- tion all applications from that person shall be invalid. Applications may not relate to a quantity larger than that available. After verification of the documents presented, Member States shall forward to the Commission by 30 June 1998 a list of applicants and quantities applied for. 4. All notifications, including notifications of nil appli- cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes III and IV in the case where applications have been lodged. Article 5 1. The Commission shall decide to what extent appli- cations may be accepted. 2. As regards applications pursuant to Article 4(3), where the quantities applied for exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage. If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application, the allocation shall be made by drawing lots, by batches of 100 head, by the Member States concerned. If the remaining quantity is less than 100 head, it shall consti- tute a single batch. Article 6 1. Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence. 2. Licence applications may be presented only in the Member State in which the application for import rights was lodged. 3. Licences shall be issued, at the request of traders, up to 31 December 1998 for a maximum of 50 % of the allocated import rights. Import licences for the remaining quantities shall be issued from 1 January 1999. The number of animals for which a licence is issued shall be expressed in units. Where necessary, numbers shall be rounded up or down as the case may be. 4. Licence applications and licences shall contain the following entries: (a) in Section 8, the indication of the countries referred to in Annex I; licences shall carry with them an obliga- tion to import from one or more of the countries indi- cated; (b) in Section 16, CN subheading 0102 90 05; (c) in Section 20, the serial number 09.4598 and at least one of the following:  Reglamento (CE) no 1144/98  Forordning (EF) nr. 1144/98  Verordnung (EG) Nr. 1144/98  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1144/98  Regulation (EC) No 1144/98  RÃ ¨glement (CE) no 1144/98  Regolamento (CE) n. 1144/98  Verordening (EG) nr. 1144/98  Regulamento (CE) nÃ « 1144/98  Asetus (EY) N:o 1144/98  FÃ ¶rordning (EG) nr 1144/98. 5. Import licences issued pursuant to this Regulation shall be valid for 90 days from their date of issue. However, no licences shall be valid after 30 June 1999. 6. Licences issued shall be valid throughout the Community. 7. Article 8(4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 The animals shall qualify for the duties referred to in Article 1 on presentation of an EUR. 1 movement certifi- cate issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreements and Protocol 3 annexed to the free-trade Agreements or a declaration drawn up by the exporter in accordance with these Protocols. Article 8 All animals imported under this Regulation shall be iden- tified in accordance with Regulation (EC) No 820/97. Article 9 Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ¬ ¬EN Official Journal of the European Communities L 159/253. 6. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European CommunitiesL 159/26 3. 6. 98 ANNEX I List of third countries  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia. ANNEX II Regulations referred to in Article 2(3)(a) Commission Regulations: (EC) No 3076/94 (OJ L 325, 17. 12. 1994, p. 8), (EC) No 1566/95 (OJ L 150, 1. 7. 1995, p. 24), (EC) No 2491/95 (OJ L 256, 26. 10. 1995, p. 36), (EC) No 3018/95 (OJ L 314, 28. 12. 1995, p. 58), (EC) No 403/96 (OJ L 55, 6. 3. 1996, p. 9), (EC) No 1110/96 (OJ L 148, 21. 6. 1996, p. 15), (EC) No 1462/96 (OJ L 187, 26. 7. 1996, p. 34), (EC) No 2501/96 (OJ L 338, 28. 12. 1996, p. 65). ¬ ¬EN Official Journal of the European Communities L 159/273. 6. 98 ANNEX III EC Fax: (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 4(2) of Regulation (EC) No 1144/98 Serial No 09.4598 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATION FOR IMPORT RIGHTS Date: ............................................................................. Period: ............................................................................. Member State: ......................................................................................................................................................... Number of applicant (1) Applicant (name and address) Quantity imported (head) Total for the three years 1995 1996 1997 Total Member State: ................................... Fax: .................................................... Tel.: .................................................... (1) Continuous numbering. ¬ ¬EN Official Journal of the European CommunitiesL 159/28 3. 6. 98 ANNEX IV EC Fax: (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 4(3) of Regulation (EC) No 1144/98 Serial No 09.4598 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATION FOR IMPORT RIGHTS Date: ............................................................................. Period: ............................................................................. Member State: ......................................................................................................................................................... Number of applicant (1) Applicant (name and address) Quantity (head) Total Member State: ................................... Fax: .................................................... Tel.: .................................................... (1) Continuous numbering.